Exhibit 10.14

 

BICYCLE THERAPEUTICS PLC

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

AS AMENDED THROUGH DECEMBER 17, 2019

 

This Non-Employee Director Compensation Policy (the “Policy”) has been
established in order to attract and retain non-employee directors who have the
knowledge, skills and experience to serve as a member of the Board of Directors
(the “Board”) of Bicycle Therapeutics plc (the “Company”).  Directors who are
employees of the Company or any of its subsidiaries will receive no additional
compensation for their service as directors.

 

All equity awards granted in accordance with this Policy shall be granted under
the Company’s then-current equity incentive plan (or director equity incentive
plan, if any).

 

A.        EQUITY AWARDS

 

At the next scheduled meeting of the Board or the Compensation Committee, as
applicable, following a non-employee director’s initial election to the
Company’s Board, the Board or the Compensation Committee of the Board shall
grant such non-employee director an option to purchase 32,000 ordinary shares
(the “Initial Grant”). Initial Grants will vest in equal tranches of 1/36th at
the end of each calendar month following the date of grant, subject to continued
service by the director as of such vesting date.

 

In addition, in January of each year, the Board or the Compensation Committee of
the Board will grant to each non-employee director (other than the Chair) who
has not announced an intention either to resign from the Board or not to stand
for election at the next annual general meeting of shareholders an option to
purchase 16,000 ordinary shares, and the Chair will be granted an option to
purchase 32,000 ordinary shares (the “Annual Grant”). If a new non-employee
director joins the Board following the date of grant of the Annual Grant in any
calendar year, such non-employee director will be granted a pro-rata portion of
the next Annual Grant, based on the time between his or her appointment and the
date of such Annual Grant.  Annual Grants shall be vested in full as of the date
of grant.

 

B.        CASH FEES

 

Each non-employee director will receive an annual cash fee for service on the
Board and for service on each committee of which the director is a member. The
chairs of the Board and of each committee will receive higher fees for such
service. The amounts of the fees paid to each non-employee director for service
on the Board and for service on each committee of the board of directors on
which the director is a member are as follows:

 










 

 

 

 

 

 

 

 

 

 

Member
Annual
Fee

 

Chair
Annual
Fee

 

Board of Directors

 

$


40,000

 

£


5,000

 

Audit Committee

 

$


8,500

 

$


20,000

 

Compensation Committee

 

$


6,500

 

$


14,000

 

Nominating and Corporate Governance Committee

 

$


4,000

 

$


8,000

 

Strategic Committee

 

$


30,000

 

 

N/A

 

 

These fees are payable in arrears in twelve equal monthly installments, subject
to deduction of applicable income tax or national insurance which the Company is
required by law to deduct and any other statutory deductions, provided that
(i) the amount of such payment shall be prorated for any portion of such month
during which the director was not serving and (ii) no fee shall be payable in
respect of any period prior to the date of the Company’s initial public
offering.

 

C.        EXPENSES

 

The reasonable expenses incurred by non-employee directors in connection with
attendance at Board or committee meetings or other Company-related activities
will be reimbursed upon submission of appropriate documentation.

 

D.        ADMINISTRATION

 

This Program shall be administered by the Compensation Committee, which shall
have the power to interpret these provisions and approve changes from time to
time as it deems appropriate.

 

 



